Habiendo probado final-mente el peticionario Francisco López que es graduado de abogado en una universidad acreditada de Estados Unidos con diez años de anterioridad a la aprobación de la Ley No. 17 de 1925 y que ha practicado durante cinco años por lo menos en bufetes de varios abogados autorizados para ejer-cer su profesión por el Tribunal Supremo de Puerto Rico, se declara con lugar su petición y en su consecuencia admí-tese al peticionario al ejercicio de la abogacía sin examen *966tan luego baya sido favorablemente recomendado por la Co-misión de Reputación.